722 N.W.2d 792 (2006)
ROYAL McGUIRE, Personal Representative of the Estate of Minnie McGuire, Plaintiff-Appellant,
v.
Harry J. WASVARY, M.D., Defendant-Appellee, and
William Beaumont Hospital, Defendant.
Docket No. 128618. COA No. 248309.
Supreme Court of Michigan.
October 31, 2006.
By order of November 9, 2005, the application for leave to appeal the January 25, 2005 judgment of the Court of Appeals was held in abeyance pending the decisions in Woodard v. Custer (Docket Nos. 12494-95) and Hamilton v. Kuligowski (Docket No. 126275). On order of the Court, the consolidated cases having been decided on July 31, 2006, 476 Mich. 545, 719 N.W.2d 842 (2006), the application is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.